                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRY HOLIDAY,

         Plaintiff,                                        OPINION & ORDER
    v.
                                                          Case No. 18-cv-267-wmc
 DAVID J. MAHONEY and
 DANE COUNTY,

         Defendants.


         Pro se plaintiff Terry Holiday is proceeding against defendants David J. Mahoney

and Dane County on claims related to the conditions at the Dane County Jail. On June

28, 2019, defendants filed a motion for summary judgment for failure to exhaust

administrative remedies. (Dkt. #16.) The court set July 19, 2019, as plaintiff’s deadline

to respond to defendants’ motion.      That deadline has passed, and Holiday has not

responded or contacted the court seeking an extension of that deadline. His failure to

respond to defendants’ motion, or to take any other action indicating that he is preparing

an opposition, suggests that he may have abandoned this lawsuit. Accordingly, the court

will give Holiday one more chance to respond to defendants’ motion: he now has until

September 9, 2019, to file an opposition to defendants’ motion for summary judgment.

His failure to meet this deadline will cause the court to grant defendants’ motion as

unopposed and dismiss this lawsuit without prejudice for failure to exhaust administrative

remedies.
                                      ORDER

      IT IS ORDERED that plaintiff Terry Holiday may have until September 9, 2019,

to file a response to defendants’ motion for summary judgment. If Holiday does not

respond by that date, the court will dismiss his claims without prejudice.

      Dated this 19th day of August, 2019.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
